UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT


                                        No. 99-50741
                                      Summary Calendar

MARY ELLEN SHIFLETT,
                                                                             Plaintiff-Appellant,

                                               versus
LONE STAR BREWING COMPANY, INC.,
                                                                           Defendant-Appellee.


                      Appeal from the United States District Court
                          for the Western District of Texas
                                (SA-98-CA-0414-OG)
                                        February 1, 2000
Before POLITZ, WIENER and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Mary Ellen Shiflett appeals the dismissal of her tort action against Lone Star
Brewing Company, Inc. For the reasons assigned, we affirm.
       Shiflett’s complaint alleges that she was injured on Lone Star’s property on
May 11, 1996. Her personal injury action, subject to a two-year statute of
limitations under Texas law, was filed on May 11, 1998, the very last day before
limitations accrued. The federal rules require service of process within 120 days.
Notwithstanding, it was not until 304 days after the action was filed, and after the
court ordered same, that summons was requested by Shiflett and issued by the
clerk. Even then, no valid service was duly effected and, in response to a motion


        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to dismiss and/or for summary judgment, the court dismissed the matter with
prejudice.
      Shiflett has demonstrated neither a legal nor factual basis for reversing the
judgment of the district court. Accordingly, on the facts as recited, authorities
cited, and reasons assigned by the district court in its Order signed, entered, and
filed on March 5, 1999, and its Order signed, entered, and filed on May 10, 1999,
and its Order signed and entered June 24, 1999 and filed June 28, 1999, the
judgment appealed is AFFIRMED.




                                        2